Citation Nr: 1400598	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 30 percent for the service-connected migraine headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1988 and from January 2004 to April 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for migraine headaches and assigned a noncompensable rating, effective October 29, 2007.   

In an April 2010 rating decision, the RO granted a 30 percent evaluation for migraine headaches effective October 29, 2007.  Although the RO granted a higher rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a March 2008 VA examination report, the Veteran reported that he experiences approximately two headaches per week.  In a more August 2013 statement, the Veteran reported that his migraine headaches have increased in severity; specifically, the Veteran maintains that he now has three to four migraines a week.  In light of his contentions that his migraine headaches have worsened since his last VA examination in March 2008, the Board finds that a new examination is warranted.  

Further, the last VA treatment record is dated February 9, 2010 from the Houston VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:
1.  Obtain all treatment records from the Houston VAMC from February 10, 2010 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for an examination in order to assess the current severity of the service-connected migraine headache disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


